Title: To Thomas Jefferson from Veuve David & fils, 29 June 1789
From: Veuve David & fils
To: Jefferson, Thomas


Morlaix, 29 June 1789. They appeal to TJ’s “Puissante Protection” to obtain justice for “Sujets” of the United States for whom they are correspondents.—Their friends in Providence shipped to them last February a cargo of various products of America, such as linseed, tobacco, tar, turpentine, whale and codfish oil, potash, pearlash, tallow and salt provisions. When they came to pay duty, they saw with the greatest astonishment that on 20 bbls. of salt beef costing 810.₶ in America @ “4s. 6d. la livre, argent de France,” customs officials had demanded a duty of 7₶ 10s. per cwt. which amounted to 270,₶ or 33⅓ percent ad valorem—a duty so excessive as to prohibit any profit.—On 20 “Quarts de Lard,” costing 1368₶ in America, they also asked the same duty by weight totalling 270₶ of 20 percent ad valorem.—“Vous jugerez, Monseigneur, si C’est traitter La Nation Ameriquaine Comme la plus favorisée en france.” But if taking a third of the value for duty is a favor, it is one that their friends in Providence could well dispense with. Since the arrêt of 29 Dec. 1787 does not mention tallow or salt provisions, the farmers-general use that as an excuse for exacting the same “Droit sur Les Salaisons De L’Amerique que sur Celles prises sur Les Ennemis en tems de Guerre,” which can not have been the intention of the king in making a treaty of commerce with the United States.—Why was such an exorbitant duty on salt provisions not mentioned in the arrêt of 29 Dec. 1787? If it had been explained there, American merchants would not have shipped such cargoes. But this was concealed  from them: is this a trap? Or is it an oversight? These are questions on which they hope TJ will obtain enlightenment from the French ministry, while asking them to put the duty on salt provisions on a par with that on tallow, which is 7s. 6d. per quintal.—It seems to them that France has a pressing interest to promote in every way the introduction of American salt provisions into France. In time of war with England, America could amply supply the French colonies, as well as the French navy and merchant marine.—All these considerations will no doubt appear as just to TJ as to them. “Nous ne Doutons pas aussi que La Moindre Démarche de vôtre part vis à vis du Ministre des affaires Etrangeres et vis à vis du Directeur Géneral des finances ne fasse reformer L’abus d’une telle Perception, qui est plus propre à Eloigner Les Sujets des Etats unis de venir Vendre Leurs Salaisons et autres Productions en france, qu’à Les Encourager à Etendre leurs Liaisons avec Nous.” They await with confidence the success of TJ’s appeal to the ministry.—They wish to know whether American consuls have been named for the different French ports. As theirs is used by ships bringing tobacco for their manufactory, and as they correspond in English with commercial houses in the United States, they believe they can serve Americans with as much success as zeal.
